Citation Nr: 1612425	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease and spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.D.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied entitlement to service connection for a low back disability.  A timely appeal was noted from that decision.

In March 2010, the Veteran, along with S.D., testified before the undersigned at a travel board hearing held at the Salt Lake City RO.  A transcript has been attached to the Veteran's claims file.

The Veteran's claim was previously before the Board in September 2011, when it was remanded for outstanding records, and June 2014, when it was remanded for a VA examination.  


FINDING OF FACT

A low back disability did not have its clinical onset in service and is not otherwise related to active duty; a spinal arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service; spinal arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in January 2009, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, and records from the Social Security Administration (SSA) have been obtained. The Veteran was afforded a VA examination in August 2014 2014 for his claim.  There is no argument or indication that the opinion is inadequate.  Rather, it considered the Veteran's history and symptoms in reaching a reasoned opinion.  This examination was also in substantial compliance with the Board's June 2014 remand decision, as it provided an etiology opinion.  There was also substantial compliance with the Board's October 2011 remand, as outstanding VA, private, and SSA records were identified and requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that current disability was related to service would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  

The Veteran has a current low back disability.  His August 2014 examination diagnosed him with mild multilevel degenerative disc disease, facet arthropathy, and a history of mild left S1 radiculopathy.  Arthritis was also noted.

There is also an incident in service.  A record from January 1972 notes a complaint of low back pain, and a separate record from that date notes a transitional lumbosacral segment, with no other abnormalities.

However, there is no showing of a nexus between service or that arthritis manifested within one year of service.  There is no convincing lay or medical evidence in support.  

The gravamen of the Veteran's claim is that he injured his back in October 1971, when he tripped over a hose, and that he has had symptoms ever since.  See March 2010 Board testimony; February 2009 statement; January 2009 claim.  However, while the Veteran is competent to report his medical history, the Board does not find him credible on this matter and his assertion of continuity of symptomology.

The Veteran's service treatment records show that on October 4, 1972, the Veteran sought treatment for his right ankle after twisting it on a hose.  There was no mention of his back.  When the Veteran sought follow up treatment two days later, it was again only for his ankle.  The Board notes that the Veteran testified before the Board that his back was treated with muscle relaxers and a massage.  Later in the hearing, the Veteran testified that this injury also resulted in a heavy shooting pain in his left leg that began at the same time and has also continued since then.  The Board does not find the Veteran credible.  First, the October 1972 records make no reference to a back or left leg injury.  The absence of documented treatment, in and of itself, is not a basis for discrediting  lay statements. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds, though, that if the Veteran had, in fact, been suffering from a low back or left leg injury, it is highly likely that he would have mentioned such injuries while receiving treatment for the ankle injured in the same incident.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  There are no other mentions of low back pain in service, and there were no spine or musculoskeletal abnormalities listed on his separation examination.  The Veteran denied at his Board hearing that he injured his back in a combat situation and the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The lay evidence does not support a nexus or continuity of symptomology.  

In February 2002, the Veteran fell on ice and went to the emergency room.  He stated that he had a healthy medical history, and denied injuring his back in the fall.

Workers compensation treatment records that span from June 2004 to May 2008 reflect that the Veteran injured his back falling off a truck in an industrial injury in 2004 or 2005, and make no reference to an injury in service.  In a physician's workers compensation report from May 2004, the Veteran stated that he had back pain from falling off a truck that month.  The Veteran underwent a medical evaluation in July 2008 for a worker's compensation claim.  The report contained a detailed discussion of the Veteran's medical history.  There were no references to a low back injury in service; it was noted that the Veteran had previously said that he has had back pain since May 2004, when he fell off a truck.  

Other private treatment records, from May 2004 and February 2005, state that the Veteran injured his back in May 2004.  

The Veteran has also filed for SSA disability benefits.  He stated in a May 2009 work report that he stopped working in October 2008 when he was laid off, and stated that lower back pain, liver failure, and leg tremors limit his ability to work.  This was echoed in a September 2009 physical summary, when the Veteran stated he stopped working due to a lack of work, and not a back injury.  

The Veteran filed his instant claim in January 2009.  He sought treatment for multiple complaints via a VA emergency room visit in January 2009.  When discussing his history and symptoms, the Veteran made no mention of back pain or a back injury.  In February 2009, a VA record states that the Veteran's lumbar spine injury is from when he slipped, twisted, and fell; the Veteran reported injuries in service and throughout the years.  The following month, in March 2009, a VA neurology record noted that the Veteran stated that he has chronic low back pain from an old lifting injury.  In April 2009, the Veteran stated lower back pain was of recent onset.  Later that same month, he stated that his pain began 30 years ago.  In August 2009, he told a VA neurologist that his symptoms began when he had a twisting fall in the military, and made no mention of his workplace injury.  In a March 2010 VA physical therapy session, the Veteran stated he had hurt his back in service, and that it had progressively gotten worse

The Veteran's lay statements do not reliably show a nexus or that arthritis timely manifested.  The Board does note that Veteran's mother submitted a statement in April 2010.  She wrote that she remembered receiving a letter from the Veteran while he was in the Navy, wherein he stated that he had hurt his back.  While the notion that the Veteran injured or at least had an episode of back pain in service is supported, what is not convincingly shown is that this represented the onset of chronic back disability or that back symptoms continued after service.  The record reflects low back pain in service, but there is no record of back injury when he fell on the hose during active duty.  Treatment was limited to the ankle and the Board finds it incredible that significant back injury went unreported at that time.   

When the Veteran was first seen for back problems after service, they were related to a post service injury with no mention of previous back pathology.  The first reports of back problems related back to service were following the Veteran's compensation claim and these reports omit any intervening injury.  They lack credibility as they omit the 2005/2005 industrial injury that was significant and refer to the tripping on the hose which only reflects ankle injury.  

Finally, medical evidence is against the finding of a nexus, or that arthritis manifested within one year of separation.  The earliest documentation of arthritis, noted as facet arthropathy, appears to be in February 2009, decades after service.  The examiner also provided a negative opinion.  He stated that the Veteran's disability was less likely than not related to service.  He opined that there is no in-service medical evidence to suggest that the Veteran's current lumbar spine disabilities were due to and/or incurred in service.  The examiner noted that the Veteran had the one episode of low back pain in January 1972, which appears to be have been an acute lumbar back complaint.  The examiner continued that there are no follow up notes and no further documented complaints regarding the back, which suggests that there was resolution of that complaint. The Veteran's lumbar spine disease is more likely attributed to documented work related injury in May 2004, more than 30 years from the complaint in service in 1972, along with age related changes, and B12 vitamin deficiency which has since been corrected.  The Board notes that the examiner did not comment on the October 1972 back injury asserted by the Veteran.  That is of no consequence, inasmuch as the Board, for the reasons discussed above, does not find the Veteran credible in his assertions that he injured his back when he fell.  The examination considered the Veteran's history and statements, and reached a reasoned opinion.  The Board assigns it probative value.  Service connection is therefore denied.  


ORDER

Service connection for a low back disability, diagnosed as degenerative disc disease and spondylosis of the lumbar spine is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


